Jf ourtlj Court of
                                             Antonio,

                                             April 27, 2015

                                         No. 04-14-00527-CV


                                    Anna Maria Salinas Saenz, et al.,
                                               Appellants


                                                   v.



                                     Thorp Petroleum Corp., et al,
                                               Appellees


                                    Trial Court Case No. DC-04-120


                                            ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on June 9, 2015. to the following panel: Justice
Marialyn Barnard. Justice Patricia O. Alvarez, and Justice Jason Pulliam.          All parties will be
notified of the Court's decision in this appeal in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider iis determination that
oral argument will not signiikantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. Al'P. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on April 27. 2015.


                                                                     r        ti


                                                               Maralyn Barnara. Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this April 27. 2015.